

Exhibit 10.1


EMPLOYMENT AGREEMENT


This Agreement is made effective as of the 1st day of January, 2008 (the
“Effective Date”), by and between China TransInfo Technology Corp., a Nevada
corporation, (the “Company”), and Zhihai Mao, an individual (the “Employee”).
 
WHEREAS, the Company has made an offer of employment to the Employee, and the
Employee has accepted such offer of employment on the terms and conditions set
forth herein; and
 
WHEREAS, Employee shall commence his employment with the Company on or about
January 1, 2008, or at another mutually agreeable date; and
 
WHEREAS, the parties hereto each recognize that, in the course of the Employee’s
employment, the Employee has had and will have access to certain information
that is confidential and proprietary to the Company, the disclosure of which
would cause severe detriment to the Company and/or its affiliates; and
 
WHEREAS, the parties desire to fix their respective rights and responsibilities
as set forth in this Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants, terms
and conditions hereinafter set forth, and for other good and valuable
consideration receipt of which is specifically acknowledged, the parties hereto
hereby agree as follows:
 
Section 1. EMPLOYMENT
 
The Company hereby employs the Employee, and the Employee hereby accepts
employment, as Chief Financial Officer of the Company.
 
Section 2. THE EMPLOYEE’S DUTIES
 
a. The Employee hereby agrees to perform his duties faithfully and honestly on
behalf of the Company and its affiliates and subsidiaries, including but not
limited to Beijing PKU Chinafront High Technology Co. Ltd., and use his
reasonable good faith efforts and ability on behalf of the Company to perform
the duties of the Employee’s position and perform such duties and services as
shall be specified and designated from time to time by the Chief Executive
Officer. In performance of his duties, Employee shall report to the Chief
Executive Officer.
 

--------------------------------------------------------------------------------


 
b. The Employee’s duties shall include, without limitation, those customarily
associated with the position of Chief Financial Officer of a software company.
 
c. The Employee agrees that he shall, during the term of this Agreement,
faithfully serve the Company as a full-time employee and devote his business
time, attention and ability to his duties and responsibilities hereunder;
provided, however, that nothing contained herein shall be construed to prohibit
or restrict the Employee from serving in various capacities in community, civic,
religious or charitable organizations or trade associations or leagues; or
attending to passive personal business or investment matters; provided that no
such service or activity permitted in this Section 2(c) shall individually or in
the aggregate, either materially interfere with the performance by the Employee
of his duties hereunder or give rise to any conflict of interest or the
appearance of a conflict of interest with either the Company or any of its
subsidiaries or affiliates.
 
d. The Employee agrees to enter into the Employment Confidentiality and
Inventions Agreement, a copy of which is attached as Exhibit 1 (the
“Confidentiality and Inventions Agreement”).
 
e. The Employee agrees to observe and comply with all applicable domestic
(federal, state, and local) and international laws. The Employee also agrees to
comply with all lawful rules, regulations, policies and practices adopted by the
Company and made generally applicable to all of the Company’s employees (or
applicable to similarly situated employees), either orally or in writing, both
as they now exist and as they may be duly adopted or modified from time to time,
provided that in the event of a conflict between this Agreement or its
attachments and such rules, regulations, policies, or practices, this Agreement
shall govern and supersede the same.
 
2

--------------------------------------------------------------------------------


 
Section 3. COMPENSATION AND BENEFITS
 
In consideration for all services rendered by the Employee to the Company and as
consideration for the restrictive covenants referred to in Section 7 hereof,
Company hereby agrees to pay compensation to the Employee as follows:
 
a. During the term of this Agreement, commencing on the Effective Date, the
Company shall pay to the Employee, in accordance with the normal payroll
practices of the Company, a base salary (“Base Salary”) of seven hundred and
fifty thousand Chinese Yuan (RMB 750,000.00) per annum. The Company shall make
deductions and withholding from the amount payable to Employee as may be
required by applicable international, federal, state or local laws.
 
b. In addition to the foregoing, on or about January 1, 2008, Employee will be
granted nonstatutory stock options for the purchase of 200,000 shares of common
stock (the “Shares”). The option’s exercise price will be equal to the fair
market value of the Company’s common stock on the date of grant. The options
shall vest in equal installments on a quarterly basis over a three-year period
beginning on the grant date. The stock option grant shall be evidenced by a
stock option agreement (the “Stock Option Agreement”) and the stock options will
be subject to the terms and conditions of such Stock Option Agreement.
 
c. Employee is also eligible to participate in the Company’s executive bonus
program pursuant to which bonuses are granted at the sole discretion of the
Company’s Board of Directors, or, if applicable, a compensation committee
established by the Board of Directors. Bonuses are not earned until the date
they are paid and Employee must be an employee of the Company on the day bonuses
are issued to receive any bonus.
 
Section 4.  EXPENSES
 
a. The Company shall reimburse the Employee for reasonable and necessary
expenses incurred (i) in the ordinary course of conducting Company’s business
and (ii) in accordance with policies established, from time to time, by the
Company.
 
b. The Employee shall submit expense reports accompanied by receipts or other
appropriate substantiation for all items of business expenses for which
reimbursement is sought. Expenses for which Employee is entitled to
reimbursement as provided herein shall be reimbursed within two (2) weeks of the
Employee’s submission but in no event shall the Employee be reimbursed later
than the end of the year following the year in which any such expense is
incurred. The amount of Executive’s expenses eligible for reimbursement during
any taxable year will not affect the expenses eligible for reimbursement in any
other taxable year.
 
3

--------------------------------------------------------------------------------


 
Section 5. DURATION AND TERMINATION
 
a. Unless terminated earlier as set forth below in Section 5(a), the Employee’s
initial term of employment under this Agreement shall commence on the Effective
Date and shall continue for three years (the “Initial Term”). During the Initial
Term of Employment, Employee’s employment may only be terminated for the
following reasons:
 
(1) Upon the death of the Employee, effective the date of Employee’s death;
 
(2) Ten (10) days after the date on which the Company shall have given the
Employee written notice of the termination of his employment by reason of his
physical or mental incapacity or disability on a permanent basis. For purposes
of the Agreement, the Employee shall be deemed to be physically or mentally
incapacitated or disabled on a permanent basis if he is unable to materially
and/or substantially perform his duties, with or without reasonable
accommodations, hereunder for a period exceeding two (2) consecutive months or
for a period of four (4) months in any twelve (12) consecutive month period;
 
(3) Immediately upon the date the Company gives the Employee written notice of
the termination of his employment for “Cause”. For purposes of the Agreement,
“Cause” shall mean (i) the conviction of the Employee of a crime involving a
sentence of incarceration or of a felony with or without a sentence of
incarceration; (ii) the commission of an act by the Employee constituting fraud,
embezzlement or other material financial dishonesty against the Company, or of
an act of moral turpitude which in the opinion of counsel to the Company would
constitute a crime under the laws of the United States or China (or any of their
state or local laws) and which, in case of any of the foregoing, in the good
faith judgment of the Company, is likely to cause harm to the business of the
Company, taken as a whole; (iii) the repeated refusal or failure by the Employee
to use his reasonable and diligent efforts to follow the lawful and reasonable
directives (in light of the terms of the Agreement) of the Chief Executive
Officer or Board of Directors with respect to a matter or matters within the
control of the Employee; (iv) Employee’s willful or gross neglect in carrying
out his material duties and responsibilities under the Agreement; or (v)
material breach by the Employee of any provision of this Agreement or the
Confidentiality and Inventions Agreement, including any of the Restrictive
Covenants as provided in Section 7 hereof;
 
4

--------------------------------------------------------------------------------


 
(4) Thirty (30) days after the date on which the Employee shall have given the
Company written notice of the termination of his employment; and
 
(5) Thirty (30) days after the date on which the Company provides written notice
to the Employee that he is being terminated without Cause (subject to the
payments due in Section 6).
 
b. After the Initial Term of Employment, Employee’s employment under this
Agreement shall continue pursuant to this Agreement but shall be “at will,”
meaning that either the Company or Employee may terminate Employee’s employment
with or without cause or advance notice. This at-will relationship may only be
changed by an agreement in writing signed by the CEO of the Company.
 
Section 6. PAYMENTS AND OTHER RIGHTS UPON TERMINATION
 
a. During the Initial Term, if the Employee terminates his employment for any
reason or if the Company terminates Employee’s employment due to death,
permanent disability, or with Cause, as defined above in Section 5, Employee
shall be entitled only to the Base Salary through the date of the Employee’s
termination of his employment and any other benefits legally required to be paid
to the Employee. The Company shall retain all other rights and remedies provided
at law or in equity as a result of such termination of employment.
 
b. During the first year Initial Term, if the Company terminates Employee
without Cause, the Employee shall be entitled one month of Base Salary only,
payable within sixty (60) days from the date the Employee is terminated. If the
Employee is terminated without Cause after the one-year anniversary of this
Agreement but before the second-year anniversary, Employee shall be entitled to
two months of Base Salary only, payable within sixty (60) days from the date the
Employee is terminated. If the Employee is terminated without Cause after the
second-year anniversary of this Agreement but before the third-year anniversary,
Employee shall be entitled to three months of Base Salary only, payable within
sixty (60) days from the date the Employee is terminated.
 
5

--------------------------------------------------------------------------------


 
c. After the Initial Term, if the Company or Employee terminates the Employee’s
employment for any reason, the Employee shall be entitled only to the Base
Salary through the date of the Employee’s termination and any other benefits
legally required to be paid to the Employee. The Company shall retain all other
rights and remedies provided at law or in equity as a result of such termination
of employment.
 
d. Under no circumstances will Employee be entitled to any severance pay, except
as set forth in Section 6(b) above.
 
Section 7. RESTRICTIVE COVENANTS
 
a. The Employee agrees to enter into the Confidentiality and Inventions
Agreement (Exhibit A) and to abide by the terms and conditions set forth
therein. The Employee expressly covenants and agrees that both while employed
and for the six (6) month period following the date of termination of the
Agreement (the “Termination Date”), the Employee shall not in any way, directly
or indirectly, on the Employee’s own behalf or on behalf of any other person,
partnership, firm, company, corporation or other entity, divert, take away, or
attempt to take away or divert from the Company any person, partnership, firm,
company, corporation or other entity (or their business or patronage) that is as
of the Termination Date a customer or business partner of the Company or has
been a customer or business partner of the Company or any affiliated companies
within one (1) year prior to the Termination Date.
 
b. Employee agrees to return all Company property and confidential information
upon termination of his employment for any reason as required by the
Confidentiality and Inventions Agreement (Exhibit A).
 
c. During Employee’s employment and for a period of one (1) year following the
termination of Employee’s employment with the Company or any of its subsidiaries
or affiliates (the “Restricted Period”), the Employee shall not, directly or
indirectly, (i) in any manner whatsoever engage in any capacity with any
business competitive with the Company, any of its subsidiaries or affiliates
(the “Company’s Business”) within the Beijing, China municipality for the
Employee’s own benefit or for the benefit of any person or entity other than the
Company or any subsidiary or affiliate; or (ii) have any interest as owner, sole
proprietor, shareholder, partner, lender, director, officer, manager, employee,
consultant, agent or otherwise in any business competitive with the Company’s
Business; provided, however, that the Employee may hold, directly or indirectly,
solely as an investment, not more than two percent (2%) of the outstanding
securities of any person or entity which are listed on any national securities
exchange or regularly traded in the over-the-counter market notwithstanding the
fact that such person or entity is engaged in a business competitive with the
Company’s Business. For purposes of this Agreement, an entity is competitive
with the Company’s Business if such entity is or is in the process of becoming a
Geography Information Systems (“GIS”) application software and/or services
provider.
 
6

--------------------------------------------------------------------------------


 
d. The parties hereby agree that, if the scope or enforceability of the
covenants set forth in this Section 7 of the Agreement is in any way disputed at
any time, and a court or other trier of law and/or fact determines that any such
covenant is inequitably broad, or otherwise is unenforceable, then such court or
other trier of fact shall modify the obligations of Employee under the
restrictive covenant to the broadest restrictive obligations which are
enforceable and shall enforce the covenant to the extent legally permissible
under the circumstances existing at the time rather than eliminating any such
restrictive obligations entirely. Should a court or other trier of law and/or
fact equitably adjust the restrictive obligations contained in the Agreement,
the remainder of the Agreement shall remain in full force and effect. Employee
further acknowledges that in the event his employment with Company terminates
for any reason, he will be able to earn a livelihood without violating the
foregoing restrictions, in part because of the economic benefits he received
under the terms of this Agreement, and that the restrictions herein contained
are a material inducement to the Company to hire Employee and provide him with
the economic benefits hereunder, many of which are not generally available to
other employees of the Company.
 
e. Employee acknowledges that Employee’s compliance with this Section 7 of the
Agreement is necessary to protect the business and goodwill of Company and/or
its subsidiaries and affiliates (which Employee acknowledges will impact the
Company) and that a breach of any provision of this Section 7 will irreparably
and continually damage the Company, for which money damages may not be adequate.
Consequently, Employee agrees that, in the event that he breaches or threatens
to breach any of these covenants, in addition to other rights and remedies
existing in its favor, including, without limitation, money damages, Company
shall be entitled to injunctive and other equitable relief, including, without
limitation, specific performance or injunctive relief, in order to enforce or
prevent any violation of the provisions thereof.
 
7

--------------------------------------------------------------------------------



Section 8. GOVERNING LAW, DISPUTE RESOLUTION
 
THE PROVISIONS OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEVADA, WITHOUT REGARD
TO THE CONFLICTS OF LAWS PRINCIPLES THEREOF. Any controversy or dispute between
any of the parties to the Agreement arising out of any of the terms, provisions,
or conditions of the Agreement, or the interpretation or enforceability thereof,
shall be submitted to arbitration in Las Vegas, Nevada, or another location
agreed to by the parties. The arbitration shall be heard before a single
arbitrator agreed to by the parties. The arbitration shall be binding with no
right of appeal. In the event that either party initiates arbitration pursuant
to the section, the Company shall pay all of the fees and costs of the
arbitration. Each party shall be responsible for their own attorney’s fees and
other costs. The prevailing party shall have the right, at the discretion of the
arbitrator, to recover its share of any arbitration fees and costs, or
attorney’s fees and costs. The arbitration shall be conducted pursuant to the
rules of the American Arbitration Association governing Employment Disputes. The
parties shall agree to the appointment of the arbitrator within ten (10)
business days after the request for arbitration is received. The parties shall
be entitled to reasonable discovery; provided, that the arbitrator may limit
discovery in connection with a dispute as appropriate to achieve the prompt and
efficient disposition of the dispute while giving full regard to the legitimate
needs of the parties for discovery; provided, however, that in no event shall
such discovery process exceed a period of 60 days, unless the arbitrator extends
such period for good cause. The decision of the arbitrator may be entered for
judgment in any appropriate court with jurisdiction.
 
Section 9. ENTIRE AGREEMENT
 
The Agreement supersedes and cancels any and all prior agreements between the
parties hereto, express or implied, relating to the subject matter hereof. The
Agreement sets forth the entire agreement between the parties hereto. It may not
be changed, altered, modified or amended except in a writing signed by both
parties.
 
Section 10. NON-WAIVER
 
The failure or refusal of either party to insist upon the strict performance of
any provision of the Agreement or to exercise any right in any one or more
instances or circumstances shall not be construed as a waiver or relinquishment
of such provision or right.
 
8

--------------------------------------------------------------------------------


 
Section 11. ASSIGNMENT/NON-ASSIGNMENT
 
The Company may assign the Agreement and any rights hereunder to any parent,
subsidiary, affiliate, or successor whereupon such parent, subsidiary,
affiliate, or successor shall have all the rights, duties and obligations of the
Company hereunder.
 
Any other transfer or assignment of the Agreement and/or rights hereunder shall
be subject to Employee’s prior written consent, which consent shall not be
unreasonably withheld, conditioned or delayed. The Employee shall have no right
to assign any of the rights, nor to delegate any of the duties, created by the
Agreement, and any assignment or attempted assignment of the Employee’s rights,
and any delegation or attempted delegation of the Employee’s duties, shall be
null and void. In all other respects, the Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective heirs,
beneficiaries, personal representatives, successors, officers and directors.
 
Section 12. SEVERABILITY
 
If any paragraph, term or provision of the Agreement shall be held or determined
to be unenforceable, the balance of the Agreement shall nevertheless continue in
full force and effect unaffected by such holding or determination to the fullest
extent permitted by law as though such paragraph, term or provision had been
written in such a manner and to such an extent as to be enforceable under the
circumstances.
 
Section 13. NOTICE
 
All notices hereunder shall be in writing. Notices may be delivered personally,
or by certified mail return receipt requested, postage prepaid, to the addresses
set forth below:
 
China TransInfo Technology Corp., 07 Floor E-Wing Center, No. 113 Zhichunlu,
Haidian District, Beijing, China 100086
 
Zhihai Mao, 1-2-801, No. 134 Shi-fo-ying Dongli, Chaoyang District, Beijing,
China 100025
 
Either party may designate a new address for purposes of the Agreement by notice
to the other party in accordance with the paragraph.
 
9

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties knowingly and voluntarily have set their
signatures.

      DATED: November 27, 2007 China TransInfo Technology Corp.  
   
   
  By:   /s/ Shudong Xia 
Its:

--------------------------------------------------------------------------------

 Chief Executive Officer and President

 

      DATED: November 27, 2007 /s/ Zhihai Mao
 

--------------------------------------------------------------------------------

Name: Zhihai Mao

 

--------------------------------------------------------------------------------


 
Exhibit 1


EMPLOYMENT CONFIDENTIAL INFORMATION AND
INVENTION ASSIGNMENT AGREEMENT
 
As a condition of my employment with China TransInfo Technology Corp., its
subsidiaries, affiliates, successors or assigns (collectively referred to
hereinafter as the “Company”), and in consideration of my employment with the
Company and my receipt of the compensation now and hereafter paid to me by the
Company, I, Zhihai Mao, agree to the following:



A.
Confidential Information.




1.
Company Information. I agree at all times during the term of my employment and
thereafter, to hold in strictest confidence, and not to use, except for the
benefit of the Company, or to disclose to any person, firm or corporation
without written authorization of the Board of Directors of the Company, any
Confidential Information of the Company. I understand that “Confidential
Information” means any Company proprietary information, technical data, trade
secrets or know-how, including, but not limited to, research, product plans,
products, services, customer lists and customers (including, but not limited to,
customers of the Company on whom I called or with whom I became acquainted
during the term of my employment), markets, software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing, finances or other business information
disclosed to me by the Company either directly or indirectly in writing, orally
or by drawings or observation of parts or equipment. I further understand that
Confidential Information does not include any of the foregoing items that has
become publicly known and made generally available, unless such items became
publicly known or made generally available through my wrongful act or through a
wrongful of another employee or former employee of the Company.




2.
Former Employer Information. I agree and warrant that I will not, during my
employment with the Company, improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity, and I will not bring onto the premises of the Company any
unpublished document or proprietary information belonging to any such employer,
person or entity unless consented to in writing by such employer, person or
entity.




3.
Third Party Information. I recognize that the Company has received and in the
future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except to carry out my work for the Company consistent
with the Company’s agreement with such third party.

 
1 of 5

--------------------------------------------------------------------------------


 

B.
Inventions.




1.
Inventions Retained and Licensed. I have attached hereto, as Exhibit A, a list
describing all inventions, original works of authorship, developments,
improvements, and trade secrets that belong to me (hereinafter referred to as
“Employee Inventions”), and which are not assigned to the Company. If no such
list is attached, I represent and warrant that there are no Employee Inventions
that belong to me that have not been assigned to the Company. I further
represent that there are no Employee Inventions that I desire to exclude from
the operation of this Agreement, except those set forth in Exhibit A. If in the
course of my employment with the Company, I incorporate into a Company product,
process or machine an Employee Invention owned by me or an Employee Invention in
which I have an interest, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to make,
have made, modify, use and sell such Employee Invention as part of or in
connection with such product, process or machine.




2.
Assignment of Inventions. I agree that I will promptly make full written
disclosure to the Company, will hold in trust for the sole right and benefit of
the Company, and hereby assign to the Company, or its designee, all my right,
title, and interest in and to any and all inventions, original works of
authorship, developments, concepts, improvements or trade secrets, whether or
not patentable or registrable under copyright or similar laws, which I may
solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time that I
am employed by the Company (hereinafter referred to as “Assigned Inventions”). I
further acknowledge that all original works of authorship which are made by me
(solely or jointly with others) within the scope of and during the period of my
employment with the Company and which are protectible by copyright are “works
made for hire,” as that term is defined in the United States Copyright Act.




3.
Inventions Assigned to the United States. I agree to assign to the United States
government all my right, title, and interest in and to any and all Assigned
Inventions whenever such full title is required to be in the United States by a
contract between the Company and the United States or any of its agencies.




4.
Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Assigned Inventions made by me (solely or jointly with
others) during the term of my employment with the Company. The records will be
in the form of notes, sketches, drawings, and any other format that may be
specified by the Company. The records will be available to and remain the sole
property of the Company at all times.

 
2 of 5

--------------------------------------------------------------------------------


 

5.
Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Assigned Inventions and any copyrights, patents, mask work rights
or other intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Assigned Inventions, and any
copyrights, patents, mask work rights or other intellectual property rights
relating thereto. I further agree that my obligation to execute or cause to be
executed, when it is in my power to do so, any such instrument or papers shall
continue after the termination of this Agreement. If the Company is unable
because of my mental or physical incapacity or for any other reason to secure my
signature to apply for or to pursue any application for any United States or
foreign patents or copyright registrations covering Assigned Inventions or
original works of authorship assigned to the Company as above, then I hereby
irrevocably designate and appoint the Company and its duly authorized officers
and agents as my agent and attorney in fact, to act for and in my behalf and
stead to execute and file any such applications and to do all other lawfully
permitted acts to further the prosecution and issuance of letters patent or
copyright registrations thereon with the same legal force and effect as if
executed by me.



C.
Conflicting Employment. I agree that, without the Company's prior written
consent, during the term of my employment with the Company, I will not engage in
any other employment, occupation, consulting or other business activity directly
related to the business in which the Company is now involved or becomes involved
during the term of my employment, nor will I engage in any other employment,
business, or work activities that conflict with my obligations to the Company.



D.
Returning Company Documents. I agree that, at the time of leaving my employment
with the Company, I will deliver to the Company (and will not keep in my
possession, recreate or deliver to anyone else) any and all Confidential
Information, including but not limited to, any and all devices, records, data,
notes, reports, proposals, lists, correspondence, specifications, drawings
blueprints, sketches, materials, equipment, other documents or property, or
reproductions of any aforementioned items developed by me pursuant to my
employment with the Company or otherwise belonging to the Company, its
successors or assigns. In the event of the termination of my employment, I agree
to sign and deliver the "Termination Certification" attached hereto as Exhibit
B.

 
3 of 5

--------------------------------------------------------------------------------


 
E.
Notification of New Employer. In the event that I leave the employ of the
Company, I hereby grant consent to the Company notifying my new employer about
my rights and obligations under this Agreement.



F.
Representations. I agree to execute any proper oath or verify any proper
document required to carry out the terms of this Agreement. I represent that my
performance of all the terms of this Agreement will not breach any agreement to
keep in confidence proprietary information acquired by me in confidence or in
trust prior to my employment by the Company. I have not entered into, and I
agree I will not enter into, any oral or written agreement in conflict herewith.



G.
No Right To Continued Employment. I acknowledge, understand and agree that I
have no right to continued employment with the Company simply because I have
complied with this Agreement. I further understand and agree that this Agreement
will not be construed to limit the Company’s right or my right to terminate my
employment, as set forth in my Employment Agreement. Even after such
termination, I will continue to be required to abide by the terms and conditions
of this Agreement.



H.
Injunctive Relief. If I breach or threaten to breach any provision of this
Agreement, I acknowledge and agree that the damage or imminent damage to the
Company’s business or its goodwill would be irreparable and extremely difficult
to estimate, making any remedy at law or in damages inadequate. Accordingly, the
Company shall be entitled to injunctive relief against me in the event of any
breach or threatened breach of such provisions by me, in addition to any other
relief (including damages) available to the Company under this Agreement or
under law. Nothing in this Agreement is intended to limit in any way my right or
the Company’s right to compel, or to seek, arbitration of any claim or right
that we agree to arbitrate through a separate agreement.




I.
General Provisions.




1.
Governing Law; Consent to Personal Jurisdiction. This Agreement will be governed
by the laws of the State of Nevada. I hereby expressly consent to the personal
jurisdiction of the state and federal courts located in Nevada for any lawsuit
filed there against me by the Company arising from or relating to this
Agreement.




2.
Entire Agreement. This Agreement sets forth the entire agreement and
understanding between the Company and me relating to the subject matter herein.
No modification of or amendment to this Agreement, nor any waiver of any rights
under this agreement, will be effective unless in writing signed by the
Company’s designated representative and me. Any subsequent change or changes in
my duties, salary or compensation will not affect the validity or scope of this
Agreement.

 
4 of 5

--------------------------------------------------------------------------------


 

3.
Severability. If one or more of the provisions in this Agreement are deemed void
by law, then the remaining provisions will continue in full force and effect.




4.
Successors and Assigns. This Agreement will be binding upon my heirs, executors,
administrators and other legal representatives and will be for the benefit of
the Company, its successors, and its assigns.




5.
Attorney’s Fees. In any legal action or other proceeding brought to enforce or
interpret the terms of this Agreement, the prevailing party shall be entitled to
recover reasonable attorneys’ fees and costs.




6.
Acknowledgement of Understanding. I represent and warrant that I have read and I
understand each and every provision of this Agreement and, with regard to any
provision in this Agreement about which I have a question, I further understand
that I am free to obtain advice from legal counsel of my choice, at my expense,
to interpret said provision of this Agreement.



BY SIGNING THIS AGREEMENT, I ACKNOWLEDGE THAT I HAVE FREELY AND VOLUNTARILY
ENTERED INTO THIS AGREEMENT AND AGREE TO BE CONTRACTUALLY BOUND THEREBY.
 

        /s/ Zhihai Mao     November 27, 2007

--------------------------------------------------------------------------------

Zhihai Mao     Date

 
China TransInfo Technology Corp.
                      By:  /s/ Shudong Xia     November 27, 2007

--------------------------------------------------------------------------------

Chief Executive Officer & President
    Date

 
5 of 5

--------------------------------------------------------------------------------


 
EXHIBIT A


1.1 LIST OF PRIOR INVENTIONS AND ORIGINAL WORKS OF AUTHORSHIP
 
Title
 
Date
 
Identifying Number or Brief Description
                                                 

 

o
No inventions or improvements
    o
Additional Sheets Attached

 

--------------------------------------------------------------------------------




EXHIBIT B


TERMINATION CERTIFICATION
 
This is to certify that I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items recorded during hours or belonging to China TransInfo Technology Corp.,
its subsidiaries, affiliates, successors or assigns (hereinafter the "Company").


I further certify that I have complied with all the terms of the Company's
Employment Confidential Information and Invention Assignment Agreement signed by
me, including the reporting of any inventions and original works of authorship
(as defined therein), conceived or made by me (solely or jointly with others) as
required by that agreement.


I further agree that, in compliance with the Employment Confidential Information
and Invention Assignment Agreement, I will not retaliate against the Company and
I will preserve as confidential all trade secrets, confidential knowledge, data
or other proprietary information relating to employees, products, processes,
know-how, designs, formulas, developmental or experimental work, computer
programs, data bases, other original works of authorship, customer lists,
business plans, financial information or other subject matter pertaining to any
business of the Company or any of its employees, clients, consultants or
licensees.
 
_________________________________________  __________________
Zhihai Mao        Date  



--------------------------------------------------------------------------------


 